DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “the housing” in line 14. Appropriate correction is required.
Claim 14 is objected to because there is a lack of antecedent basis for “the cap” in line 6 as opposed to “the adapter cap”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Uehara et al. (US 2016/0354288).
Regarding claim 10, Uehara teaches an adapter cap (lock portion 20), comprising: distal internal threads (first female threading 21); proximal internal threads (second female 

Regarding claim 11, Uehara teaches the adapter cap of claim 10, wherein the distal internal threads (first female threading 21) are configured to threadingly couple with external threads of a female luer fitting (“The male connector 1 and the female connector 920 can be connected by inserting the male luer 11 into the insertion portion 921 and screwing the first female threading 21 and the male threading 925 together.” [0083]).

Regarding claim 12, Uehara teaches the adapter cap of claim 10, wherein the proximal internal threads (second female threading 22) are disposed adjacent the proximal opening (Figures 1B and 1D).

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by Hino et al. (JP 2013-42859, 09/23/20 Foreign Patent Document Cite No 1, with citations from machine English translation accessed from EPO).
Regarding claim 14, Hino teaches a method of reducing the risk of inadvertent coupling of a fluid delivery device to a vascular access line ([0065]), the method comprising: providing a fluid delivery device (syringe 25) with a delivery adapter (connector 20); and providing a compression device (hemostatic device 10) with an adapter cap (cap portion 29) configured to couple to the delivery adapter (Figure 5); wherein the delivery adapter is configured to couple to the cap (Figure 5b-2); wherein at least one end of the adapter cap is not configured to couple directly to a standard luer fitting (Figure 2, due to projections 37); and wherein at least one end of the delivery adapter is not configured to couple directly to a standard luer fitting (Figure 2, due to large diameter portion 42; [0065]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0078753) in view of Uehara et al. (US 2016/0354288).
Regarding claim 1, Jones teaches a fluid delivery adapter system, comprising: a delivery adapter (insert 600, unlabeled in Figure 4B, see annotated Figures 4B and 6B below), comprising: a proximal portion (see annotated Figures 4B and 6B below) configured to couple with a male luer fitting (Figures 4B and 6B); a distal portion (see annotated Figures 4B and 6B below) comprising: a tapered protrusion (see labeled in annotated Figures 4B and 6B below); an adapter cap (jacket 615, unlabeled in Figure 4B; see annotated Figures 4B and 6B below), comprising: a first section of internal threads (see annotated Figures 4B and 6B below); and a valved adapter (access device 405), comprising: external threads (at proximal end of access device 405; Figure 4A) configured to threadingly couple with the first section of internal threads (“an interior of the male connector 400 may be threaded to engage with the external wall of the female connector 700 of the access device 405 upon the complete engagement of the connectors as an interlocking mechanism” [0046]; Figures 7A-7D); and a valve member (female elastomeric member 420) disposed within the housing (Figure 4B).
Jones fails to explicitly teach the distal portion of the delivery adapter comprises a threaded lug disposed on a surface of the tapered protrusion; and the adapter cap comprises a second section of internal threads configured to threadingly couple with the threaded lug. 
threaded lug (spiral protrusion 14) disposed on a surface of the tapered protrusion (Figure 1C); and an adapter cap (lock portion 20), comprising: a first section of internal threads (first female threading 21); and a second section of internal threads (second female threading 22) configured to threadingly couple with the threaded lug (“The spiral protrusion 14 of the luer portion 10 collides with the thread ridge of the second female threading 22 of the lock portion 20. The lock portion 20 is rotated relative to the luer portion 10, thus screwing the spiral protrusion 14 and the second female threading 22 together” [0076]; Figure 2B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the delivery adapter of Jones to include a thread lug disposed on a surface of the tapered protrusion and to modify the adapter cap of Jones to include a second section of internal threads configured to couple with the threaded lug based on the teachings of Uehara to provide a connector system that can easily be fully separated and sanitized while also preventing unintentional separation between connectors (Uehara [0013-0015]). 

Regarding claim 2, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the proximal portion comprises: a tapered bore configured to receive the male luer fitting; and external threads configured to engage with internal threads of a threaded collar of the male luer fitting (see annotated Figures 4B and 6B above).

Regarding claim 3, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the distal portion further comprises a bore in fluid communication with the tapered bore (Figures 4B and 6B).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal portion with
tapered protrusion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Adapter cap with first section of internal threads)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tapered bore)][AltContent: textbox (External threads)]
Regarding claim 4, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the adapter cap is configured to be releasably coupled to the valved adapter (“the female elastomeric member 420 may be partially restrained by the top and bottom sections, allowing the female elastomeric member 420 to return to a starting position after the removal of an attaching male connector” [0039]; “an interior of the male connector 400 may be threaded to engage with the external wall of the female connector 700 of the access device 405 upon the complete engagement of the connectors as an interlocking mechanism” [0046]; wherein the male and female connectors are designed to both thread together and separate). 

Regarding claim 5, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the valve member is actuatable by the tapered protrusion (Figures 7A-7D; “Referring 

Regarding claim 6, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the delivery adapter is configured to be coupled to a fluid delivery device (Figure 4B and 6B, wherein the proximal end of the male connector 400 and insert 600 are capable of being coupled to a fluid delivery device. Noted that the fluid delivery device is not positively recited or claimed).

Regarding claim 7, modified Jones teaches the fluid delivery adapter system of claim 6, wherein the fluid delivery device comprises a syringe (Figure 4B and 6B, wherein the proximal end of the male connector 400 and insert 600 are capable of being coupled to a fluid delivery device that is a syringe. Noted that the fluid delivery device and syringe are not positively recited or claimed).
	
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0078753) in view of Uehara et al. (US 2016/0354288) as applied in claim 1 above, and further in view of Deighan et al. (US 2010/0283238).
Regarding claim 8, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the adapter cap (jacket 615, unlabeled in Figure 4B; see annotated Figures 4B and 6B below) further comprises a proximal opening (Figures 4B and 6A). Modified Jones fails to explicitly teach the proximal opening is configured to prevent passage of a male luer fitting through the opening. Deighan teaches a medical connector system (system 10), wherein the threaded proximal opening (threaded receptacle 38) of a connector (female connector 14) is 

Regarding claim 9, modified Jones teaches the fluid delivery adapter system of claim 8, wherein the tapered protrusion is configured to be disposed through the proximal opening (Figures 4B and 6B; “The insert 600 may be joined to the jacket 615 by a locking mechanism 625 which secures the elastomeric members 605 and 610 between the two rigid members” [0040]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2016/0354288) in view of Deighan et al. (US 2010/0283238).
Regarding claim 13, Uehara teaches the adapter cap of claim 10. Uehara fails to explicitly teach the proximal opening is configured to prevent passage of a male luer fitting through the proximal opening. Deighan teaches a medical connector system (system 10), wherein the threaded proximal opening (threaded receptacle 38) of a connector (female connector 14) is configured to prevent passage of a male luer fitting (male luer-lock of syringe 80) through the proximal opening (Figure 7A; “FIG. 7A shows a failed connection between the female connector 14 and a male luer-lock syringe 80. The luer tip engages but cannot enter the receptacle 38, so that connection is not achieved” [0051]). Before the effective filing date of the . 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. (JP 2013-42859, 09/23/20 Foreign Patent Document Cite No 1, with citations from machine English translation accessed from EPO) in view of Uehara (US 2016/0354288).
Regarding claim 15, Hino teaches the method of claim 14, wherein the delivery adapter (second body 22) comprises: a tapered protrusion (nozzle portion 48; Figure 4). Hino fails to explicitly teach the delivery adapter comprising a tapered protrusion; and a threaded lug disposed on a surface of the tapered protrusion. Uehara teaches a method of reducing the risk of inadvertent coupling between fluid connectors (“prevent mistaken connection with a connector used in a field other than enteral nutrition.” [0008]), the method comprising providing a delivery adapter (luer portion 10) and an adapter cap (lock portion 20), wherein the delivery adapter comprises a tapered protrusion (tubular male luer 11 and tubular portion 13); and a threaded lug (spiral protrusion 14) disposed on a surface of the tapered protrusion (Figure 1C). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the delivery adapter and adapter cap utilized in the method of Hino to include that the delivery adapter comprises a tapered protrusion having a threaded lug based on the teachings of Uehara to provide a connector system that can easily be fully separated and sanitized while also preventing unintentional separation between connectors (Uehara [0013-0015]). 

distal internal threads (first female threading 21); proximal internal threads (second female threading 22), wherein an inner diameter of the proximal internal threads is less than an inner diameter of the distal internal threads (Figure 1D); and a proximal opening (opening at lower face 20a). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the delivery adapter and adapter cap utilized in the method of Hino to include that the adapter cap comprises distal internal threads and proximal internal threads based on the teachings of Uehara to provide a connector system that can easily be fully separated and sanitized while also preventing unintentional separation between connectors (Uehara [0013-0015]). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Paley (USPN 4046479) discloses a delivery adapter (21), an adapter cap (31), and a female adapter (26), the adapter cap having first and second sections of internal threads (33, 34)
Battiato et al. (USPN 5855568) discloses a delivery adapter (16), an adapter cap (30), and a female adapter (20), the adapter cap having first and second sections of internal threads (36, 38, 40)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783